Citation Nr: 0631714	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  04-22 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an initial increased (compensable) 
evaluation for left ear hearing loss.

2.  Entitlement to an initial increased (compensable) 
evaluation for perforated right tympanic membrane.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to June 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
N. Little Rock, Arkansas.

In July 2006, the veteran testified before the undersigned 
Acting Veterans Law Judge.  The record was held open for 60 
days at the veteran's request for submission of additional 
evidence; no such evidence has been submitted.


FINDINGS OF FACT

1.  From the date of the grant of service connection, the 
veteran has had bilateral hearing loss manifested by no 
greater than level III hearing acuity in the left ear.

2.  Physical examinations have revealed no residual 
symptomatology related to perforated right tympanic 
membrane.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable schedular 
evaluation for left ear hearing loss have not been met from 
the effective date of the grant of service connection.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.85, 
4.86 (2006).

2.  The criteria for an initial compensable schedular 
evaluation for perforated right tympanic membrane have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.87, Diagnostic Code 6211 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act Of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided notice of the VCAA in 
December 2001, which was prior to the March 2003 rating 
decision on appeal.  Therefore, the express requirements set 
out by the Court in Pelegrini have been satisfied.

VA has fulfilled its duty to notify and assist the appellant 
in this case.  In the December 2001 letter, the RO informed 
the appellant of the applicable laws and regulations 
including applicable provisions of the VCAA, the evidence 
needed to substantiate the claim, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board also notes 
that the December 2001 letter implicitly notified the 
appellant that he should submit any pertinent evidence in 
his possession.  In this regard, he was advised to identify 
any source of evidence and that VA would assist him in 
requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence he may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  

After the RO granted service connection for left ear hearing 
loss and a perforated right tympanic membrane in a March 
2003 rating decision, the veteran filed a Notice of 
Disagreement with the assigned rating in February 2004.  The 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As 
the veteran was granted service connection and assigned an 
evaluation and effective date, the Secretary had no 
obligation to provide further notice under the statute.  Id.  
However, notice on the "downstream" issue of an increased 
initial rating for the disabilities on appeal was provided 
in the April 2004 statement of the case and in a March 2006 
VCAA letter.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including affording the 
veteran audiological examinations during the appeal period.  
The appellant has not indicated nor is there any indication 
that there exists any pertinent outstanding evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  The appellant was also afforded the 
opportunity to testify at a Board hearing which he attended 
in July 2006.

II.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim 
for an original or an increased rating remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

A.  Left ear hearing loss

The veteran's left ear hearing loss is evaluated as 
noncompensable (zero percent disabling) under Diagnostic 
Code (Code) 6100.  38 C.F.R. § 4.85.  Impaired hearing will 
be considered a disability only after threshold requirements 
are met.  See 38 C.F.R. § 3.385.  Once disability is 
established, levels of hearing loss are determined by 
considering the average puretone threshold and speech 
discrimination percentage scores.  38 C.F.R. § 4.85(b), 
Table VI.  Disability ratings are assigned by combining a 
level of hearing loss in each ear.  38 C.F.R. § 4.85(e), 
Table VII.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered).

When hearing loss is service-connected in one ear only, in 
order to determine the percentage evaluation from Table VII 
for the service-connected ear, hearing in the non-service-
connected ear is considered to be normal (assigned a Roman 
numeral I).  38 C.F.R. § 4.85(f).

It is important for the veteran to understand that 
assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule 
to the numeric designations based on the examinations result 
cited below.

In connection with his claim for an initial compensable 
rating for left ear hearing loss, the veteran was afforded a 
VA audiology examination in July 2004.  At that time, 
average pure tone decibel loss was 58.75 in the left ear.  
Speech audiometry revealed speech recognition ability of 84 
percent in the left ear.

In this case, applying the results of the July 2004 VA 
audiology examination to Table VI yields a Roman numeral 
value of III for the left ear.  As discussed above, because 
the right ear is not service connected, it is assigned a 
Roman numeral value of I (recent testing of this ear would 
indicate a similar, if not identical, finding).  Applying 
these values to Table VII, the Board finds that the 
veteran's left ear hearing loss is evaluated as zero percent 
disabling.  Simply stated, the results do not provide a 
basis to grant an initial compensable disability rating in 
the left ear.

The Board notes that results from the November 2002 VA 
audiology examination also do not provide a basis to grant 
an initial compensable disability rating in the left ear.

Additionally, an exceptional pattern of hearing impairment 
has not been demonstrated and there is no need to apply the 
provisions of 38 C.F.R. § 4.86.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
entitlement to an initial compensable disability rating for 
left ear hearing loss.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1- 4.7, 4.21, 4.85, Diagnostic Code 6100.

B.  Perforated right tympanic membrane

The veteran's perforation of the right tympanic membrane is 
currently assigned a noncompensable evaluation pursuant to 
38 C.F.R. § 4.87, Diagnostic Code 6211.  A noncompensable 
evaluation is the only, and therefore the maximum, rating 
available under Diagnostic Code 6211.  Consequently, the 
veteran is not entitled to an increased rating for his 
disability under those criteria.  Therefore, a compensable 
evaluation cannot be granted under this Diagnostic Code.

The Board has considered whether a compensable evaluation is 
available under any other diagnostic code.  A compensable 
evaluation may be assigned for occasional dizziness due to 
peripheral vestibular disorder under Diagnostic Code 6204.  
The record shows that the veteran complained of dizziness 
during VA and private treatment.  The treatment records, 
however, do not show that the veteran was diagnosed as 
having any disorder related to his dizziness.  In May 2002, 
the veteran reported having blacking out episodes.  The VA 
physician attributed these episodes to possible seizures.  
Therefore, there is no evidence of medical diagnosis of a 
peripheral vestibular disorder.  The veteran complains of 
occasional dizziness, but this symptom cannot serve as a 
factual basis for a compensable evaluation for the veteran's 
service-connected right ear disability.

In short, physical examinations have revealed no residual 
symptomatology related to perforated right tympanic 
membrane.  As such, a compensable evaluation for the 
veteran's service-connected right ear disability is not 
warranted.


C.  Conclusion

The Board has considered the provisions of 38 U.S.C.A. § 
5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant favorable decisions.  The veteran may 
always advance new claims for an increased rating for these 
disabilities should they increase in severity in the future.

The evidence does not demonstrate that the veteran's 
disabilities on appeal, alone, have caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated 
any periods of hospitalization, such that use of the 
schedular standards is rendered impracticable.  As such, the 
Board finds that criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.


ORDER

A compensable initial evaluation for left ear hearing loss 
is denied.

A compensable initial evaluation for perforated right 
tympanic membrane is denied.



____________________________________________
DAVID S. NELSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


